STRUTZ, Judge
(concurring specially).
I concur in the result reached by the majority of the court in this case. It is the only result which can be reached under the law and the previous decisions of this court. However, I believe this case points out a condition in our State which should be changed. But, if the situation presented by this proceeding should be corrected, that must be done by the Legislative Assembly and not by the courts.
We realize that it is extremely difficult, at the present time, to induce qualified businessmen to accept public appointment at salaries which the State of North Dakota offers. If such appointment, although made for a definite term of years, is actually going to be subject to the whims of a governor who might have political ideas which differ from those of an incumbent office holder, and if such office holder is to be subj ect to dismissal from his position every time there is a change of administration, which under our law may be every two years, it will be practically impossible to get qualified men to accept public appointment in this State
Without discussing the merits of this case, because such discussion would be useless in the light of the present state of the law and the decisions of this court, I would point out that the possibility of having any governor remove a qualified public servant who has been appointed to a State office for a definite term of years, and to make such removal possible without good cause being shown, will surely result in making it very difficult to secure qualified men for public positions.
The relator in this case was appointed to-the Board of Administration for a term of six years. His term has not expired. A governor is elected for a term of two-years, and thus it is possible that there may be a change of administration every other year. At the present time, our law is-such that the governor has the power to remove any appointed official for any reason which to him appears to be a good cause, regardless of how flimsy such cause may appear to an unbiased -observer. As this court has said, in the case of State ex rel. Olson v. Welford, 65 N.D. 522, 260 N. W. 593, in discussing the sufficiency of the evidence to support a charge for removal of an appointed public official,
"It was for the Governor to determine whether this was neglect of duty under all of the circumstances of the case. It is not for this court to say that the evidence is trivial, that it does not support the charge, * * ⅜.”
Thus, even if in the opinion of the court the evidence is insufficient to warrant the removal of an officer, if there is any legal evidence in the record on which the governor might have acted, the courts can do nothing about such removal.
As was further pointed out in the case of Olson v. Welford, supra, under the law as we have it today and the decisions of our courts,
“The responsibility of determining the facts from the evidence introduced rests solely upon the Governor himself. He is the one who will be judged by the result as to whether it is fair and just. It is beyond our province in a certiorari proceeding to pass upon the *478weight or sufficiency of the testimony. It is not a question of what we would do in passing upon the evidence offered, were the matter before us on a trial de novo, or on appeal. * * * ”
Surely, where a citizen accepts public office — which usually is at a sacrifice to himself — he should be subject to removal for good cause only. And that cause should be substantial cause, not some cause which the governor might feel is ample to get rid of an office holder with whom he does not agree.
If this situation is to be corrected, however, it must be made right by the Legislative Assembly and not by the courts. The utter disregard of precedent by some courts today will only result in shaking the confidence of the public in our judicial system and, as stated by the late Justice Roberts of the United States Supreme Court in 1944, this would tend to bring the decisions of our courts “into the same class as a restricted railroad ticket, good for this day and train only.” Smith v. Allwright, 321 U.S. 649, 669, 670, 64 S.Ct. 757, 768, 88 L. Ed. 987 at 1000. Such a condition would naturally result in confusion, and litigants would not know whether they could rely tomorrow on what the court has said today.